[a2018stockincentiveplana001.jpg]
MERCURY SYSTEMS, INC. AMENDED AND RESTATED 2018 STOCK INCENTIVE PLAN SECTION 1.
GENERAL PURPOSE OF THE PLAN; DEFINITIONS The name of the plan is the Mercury
Systems, Inc. 2018 Stock Incentive Plan (the “Plan”). The purpose of the Plan is
to encourage and enable the officers, employees, Non-Employee Directors and
other key persons (including consultants and qualified individuals who have
received offers of employment) of Mercury Systems, Inc. (the “Company”) and its
Subsidiaries upon whose judgment, initiative and efforts the Company largely
depends for the successful conduct of its business to acquire a proprietary
interest in the Company and to induce qualified individuals who have received
offers of employment to enter and remain in the employ of the Company. It is
anticipated that providing such persons with a direct stake in the Company’s
welfare will assure a closer identification of their interests with those of the
Company and its shareholders, thereby stimulating their efforts on the Company’s
behalf and strengthening their desire to remain with the Company. The following
terms shall be defined as set forth below: “Act” means the Securities Act of
1933, as amended, and the rules and regulations thereunder. “Administrator” is
defined in Section 2(a). “Award” or “Awards,” except where referring to a
particular category of grant under the Plan, shall include Incentive Stock
Options, Non-Qualified Stock Options, Stock Appreciation Rights, Deferred Stock
Awards and Restricted Stock Awards. “Board” means the Board of Directors of the
Company. “Code” means the Internal Revenue Code of 1986, as amended, and any
successor Code, and related rules, regulations and interpretations. “Committee”
means the compensation committee of the Board or a similar committee performing
the functions of the compensation committee and which is comprised of not less
than two Non‑Employee Directors who are independent, or the Board as a whole
acting as the compensation committee. “Deferred Stock Award” means Awards
granted pursuant to Section 8. “Effective Date” means the date on which the Plan
is approved by shareholders as set forth in Section 18. “Exchange Act” means the
Securities Exchange Act of 1934, as amended, and the rules and regulations
thereunder. 1



--------------------------------------------------------------------------------



 
[a2018stockincentiveplana002.jpg]
“Fair Market Value” of the Stock on any given date means if the shares of Stock
are listed on any national securities exchange, or traded on the National
Association of Securities Dealers Automated Quotation System (“Nasdaq”) Global
Market or another national securities exchange, the closing price reported on
Nasdaq or such other exchange on such date. If the market is closed on such
date, the determination shall be made by reference to the last date preceding
such date for which the market is open. If the fair market value cannot be
determined under the preceding two sentences, it shall be determined in good
faith by the Administrator. “Incentive Stock Option” means any Stock Option
designated and qualified as an “incentive stock option” as defined in Section
422 of the Code. “Non-Employee Director” means a member of the Board who is not
also an employee of the Company or any Subsidiary. “Non-Qualified Stock Option”
means any Stock Option that is not an Incentive Stock Option. “Option” or “Stock
Option” means any option to purchase shares of Stock granted pursuant to Section
5. “Performance Cycle” means one or more periods of time, which may be of
varying and overlapping durations, as the Administrator may select, over which
the attainment of one or more performance criteria will be measured for the
purpose of determining a grantee’s right to and the payment of a Restricted
Stock Award or Deferred Stock Award. “Restricted Stock Award” means Awards
granted pursuant to Section 7. “Section 409A” means Section 409A of the Code and
the regulations and other guidance promulgated thereunder. “Stock” means the
Common Stock, par value $0.01 per share, of the Company, subject to adjustments
pursuant to Section 3. “Stock Appreciation Right” means any Award granted
pursuant to Section 6. “Subsidiary” means any corporation or other entity (other
than the Company) in which the Company has a controlling interest, either
directly or indirectly. “Ten Percent Owner” means an employee who owns or is
deemed to own (by reason of the attribution rules of Section 424(d) of the Code)
more than 10 percent (10%) of the combined voting power of all classes of stock
of the Company or any parent or subsidiary corporation. SECTION 2.
ADMINISTRATION OF PLAN; ADMINISTRATOR AUTHORITY TO SELECT GRANTEES AND DETERMINE
AWARDS (a) Committee. The Plan shall be administered by the Committee (the
“Administrator”). 2



--------------------------------------------------------------------------------



 
[a2018stockincentiveplana003.jpg]
(b) Powers of Administrator. The Administrator shall have the power and
authority to grant Awards consistent with the terms of the Plan, including the
power and authority: (i) To select the individuals to whom Awards may from time
to time be granted; (ii) To determine the time or times of grant, and the
extent, if any, of Incentive Stock Options, Non-Qualified Stock Options, Stock
Appreciation Rights, Restricted Stock Awards and Deferred Stock Awards, or any
combination of the foregoing, granted to any one or more grantees; (iii) To
determine the number of shares of Stock to be covered by any Award; (iv) To
determine and modify from time to time the terms and conditions, including
restrictions, not inconsistent with the terms of the Plan, of any Award, which
terms and conditions may differ among individual Awards and grantees, and to
approve the form of written instruments evidencing the Awards; (v) Subject to
the provisions of Sections 7(d) and 8(a), to accelerate at any time the
exercisability or vesting of all or any portion of any Award; (vi) Subject to
the provisions of Section 5(c), to extend at any time the period in which Stock
Options and Stock Appreciation Rights may be exercised; and (vii) At any time to
adopt, alter and repeal such rules, guidelines and practices for administration
of the Plan and for its own acts and proceedings as it shall deem advisable; to
interpret the terms and provisions of the Plan and any Award (including related
written instruments); to make all determinations it deems advisable for the
administration of the Plan; to decide all disputes arising in connection with
the Plan; and to otherwise supervise the administration of the Plan. All
decisions and interpretations of the Administrator shall be binding on all
persons, including the Company and Plan grantees. Notwithstanding the foregoing,
the Administrator’s power and authority to make grants under the Plan shall be
subject to the right of the Board, upon its request, to ratify Awards granted to
the Chairman and other individuals specified by the Board, and in such event,
the date of grant shall be the date of Board ratification. (c) Delegation of
Authority to Grant Awards. The Administrator, in its discretion, may delegate to
the Company’s Chief Executive Officer, Chief Financial Officer, General Counsel,
or Chief Human Resources Officer, or any person designated by the Board as an
“executive officer” as defined in Rule 3b-7 under the Exchange Act all or part
of the Administrator’s authority and duties with respect to the granting of
Awards to individuals who are not subject to the reporting and other provisions
of Section 16 of the Exchange Act. Any such delegation by the Administrator 3



--------------------------------------------------------------------------------



 
[a2018stockincentiveplana004.jpg]
shall include a limitation as to the amount of Awards that may be granted during
the period of the delegation and shall contain guidelines as to the
determination of the exercise price of any Stock Option or Stock Appreciation
Right, the conversion ratio or price of other Awards and the vesting criteria.
The Administrator may revoke or amend the terms of a delegation at any time but
such action shall not invalidate any prior actions of the Administrator’s
delegate or delegates that were consistent with the terms of the Plan. (d)
Detrimental Activity. Unless the award agreement specifies otherwise, the
Administrator may cancel, rescind, suspend, withhold or otherwise limit or
restrict any Award (whether vested or unvested, exercised or unexercised) at any
time if the recipient is not in compliance with all applicable provisions of the
award agreement and the Plan, or if the recipient engages in any “Detrimental
Activity.” For purposes of this Section 2, “Detrimental Activity” shall include:
(i) the rendering of services for any organization or engaging directly or
indirectly in any business which is or becomes competitive with the Company, or
which organization or business, or the rendering of services to such
organization or business, is or becomes otherwise prejudicial to or in conflict
with the interests of the Company; (ii) the disclosure to anyone outside the
Company, or the use in other than the Company’s business, without prior written
authorization from the Company, of any confidential information or material, as
defined in the Company’s employee confidentiality agreement or such other
agreement regarding confidential information and intellectual property that the
recipient and the Company may enter into (collectively, the “Confidentiality
Agreement”), relating to the business of the Company, acquired by the recipient
either during or after employment with the Company; (iii) the failure or refusal
to disclose promptly and to assign to the Company, pursuant to the
Confidentiality Agreement or otherwise, all right, title and interest in any
invention or idea, patentable or not, made or conceived by the recipient during
employment by the Company, relating in any manner to the actual or anticipated
business, research or development work of the Company or the failure or refusal
to do anything reasonably necessary to enable the Company to secure a patent
where appropriate in the United States and in other countries; (iv) activity
that results in termination of the recipient’s employment for cause; (v) a
material violation of any rules, policies, procedures or guidelines of the
Company; (vi) any attempt directly or indirectly to induce any employee of the
Company to be employed or perform services elsewhere or any attempt directly or
indirectly to solicit the trade or business of any current or prospective
customer, supplier or partner of the Company; or (vii) the recipient being
convicted of, or entering a guilty plea with respect to, a crime, whether or not
connected with the Company. (e) Indemnification. Neither the Board nor the
Committee, nor any member of either or any delegate thereof, shall be liable for
any act, omission, interpretation, construction or determination made in good
faith in connection with the Plan, and the members of the Board and the
Committee (and any delegate thereof) shall be entitled in all cases to
indemnification and reimbursement by the Company in respect of any claim, loss,
damage or expense (including, without limitation, reasonable attorneys’ fees)
arising or resulting therefrom to the fullest extent permitted by law and/or
under any directors’ and officers’ liability insurance coverage which may be in
effect from time to time and/or any indemnification agreement between such
individual and the Company. SECTION 3. STOCK ISSUABLE UNDER THE PLAN; MERGERS;
SUBSTITUTION 4



--------------------------------------------------------------------------------



 
[a2018stockincentiveplana005.jpg]
(a) Stock Issuable. The maximum number of shares of Stock reserved and available
for issuance under the Plan shall be 2,862,000, plus the number of shares of
Stock reserved and available for issuance under the Mercury Systems, Inc.
Amended and Restated 2005 Stock Incentive Plan (the “2005 Stock Incentive Plan”)
as of the date of shareholder approval of this Plan, subject to adjustment as
provided in Section 3(c). For purposes of this limitation, the shares of Stock
underlying any Awards that are forfeited, are canceled, expire or are terminated
(other than by exercise) under (i) this Plan or (ii) from and after shareholder
approval of this Plan, the 2005 Stock Incentive Plan shall be added to the
shares of Stock available for issuance under this Plan. Shares tendered or held
back upon exercise of an Option or settlement of an Award to cover the exercise
price or tax withholding shall not be available for future issuance under the
Plan. In addition, upon exercise of Stock Appreciation Rights, the gross number
of shares exercised shall be deducted from the total number of shares remaining
available for issuance under the Plan. Also, shares purchased in the open market
using proceeds received upon the exercise of an Option shall not be available
for future issuance under the Plan. Subject to such overall limitations and
Section 3(c), shares of Stock may be issued up to such maximum number pursuant
to any type or types of Award; provided, however, that Stock Options or Stock
Appreciation Rights with respect to no more than 500,000 shares of Stock may be
granted to any one individual grantee during any one calendar year period and
provided, further, that in no event may Incentive Stock Options granted under
the Plan exceed 2,862,000 shares of Stock. The shares available for issuance
under the Plan may be authorized but unissued shares of Stock or shares of Stock
reacquired by the Company. (b) Effect of Awards. The grant of any full value
Award (i.e., an Award other than an Option or a Stock Appreciation Right) shall
be deemed, for purposes of determining the number of shares available for
issuance under Section 3(a), as an Award of two (2) shares of Stock for each
such share actually subject to the Award. The grant of an Option or a Stock
Appreciation Right shall be deemed, for purposes of determining the number of
shares available for issuance under Section 3(a), as an Award of one (1) share
of Stock for each such share actually subject to the Award. (c) Changes in
Stock. Subject to Section 3(d) hereof, if, as a result of any reorganization,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split or other similar change in the Company’s capital stock, the outstanding
shares of Stock are increased or decreased or are exchanged for a different
number or kind of shares or other securities of the Company, or additional
shares or new or different shares or other securities of the Company or other
non-cash assets are distributed with respect to such shares of Stock or other
securities, or, if, as a result of any merger or consolidation, sale of all or
substantially all of the assets of the Company, the outstanding shares of Stock
are converted into or exchanged for a different number or kind of securities of
the Company or any successor entity (or a parent or subsidiary thereof), the
Administrator shall make an appropriate or proportionate adjustment in (i) the
maximum number of shares reserved for issuance under the Plan, including the
maximum number of shares that may be issued in the form of Incentive Stock
Options, (ii) the number of Stock Options or Stock Appreciation Rights that can
be granted to any one individual grantee and the maximum number of shares that
may be granted under a Performance-based Award, (iii) the number and kind of
shares or other securities subject to any then outstanding Awards under the
Plan, (iv) the repurchase price, if any, per share subject to each outstanding
Restricted Stock Award, and (v) the price for each share subject to any then
outstanding Stock Options and Stock Appreciation Rights under the Plan, 5



--------------------------------------------------------------------------------



 
[a2018stockincentiveplana006.jpg]
without changing the aggregate exercise price (i.e., the exercise price
multiplied by the number of Stock Options and Stock Appreciation Rights) as to
which such Stock Options and Stock Appreciation Rights remain exercisable. The
Administrator shall also make equitable or proportionate adjustments in the
number of shares subject to outstanding Awards and the exercise price and the
terms of outstanding Awards to take into consideration cash dividends paid other
than in the ordinary course or any other extraordinary corporate event. The
adjustment by the Administrator shall be final, binding and conclusive. No
fractional shares of Stock shall be issued under the Plan resulting from any
such adjustment, but the Administrator in its discretion may make a cash payment
in lieu of fractional shares. (d) Mergers and Other Transactions. In the case of
and subject to the consummation of (i) the dissolution or liquidation of the
Company, (ii) the sale of all or substantially all of the assets of the Company
on a consolidated basis to an unrelated person or entity, (iii) a merger,
reorganization or consolidation in which the outstanding shares of Stock are
converted into or exchanged for a different kind of securities of the successor
entity and the holders of the Company’s outstanding voting power immediately
prior to such transaction do not own a majority of the outstanding voting power
of the successor entity immediately upon completion of such transaction, or (iv)
the sale of all of the Stock of the Company to an unrelated person or entity (in
each case, a “Sale Event”), the Plan and all outstanding Awards granted
hereunder shall terminate, unless provision is made in connection with the Sale
Event in the sole discretion of the parties thereto for the assumption or
continuation of Awards theretofore granted by the successor entity, or the
substitution of such Awards with new Awards of the successor entity or parent
thereof, with appropriate adjustment as to the number and kind of shares and, if
appropriate, the per share exercise prices, as such parties shall agree (after
taking into account any acceleration hereunder). In the event of such
termination, each grantee shall be permitted, within a specified period of time
prior to the consummation of the Sale Event as determined by the Administrator,
to exercise all outstanding vested and exercisable Options and Stock
Appreciation Rights held by such grantee. Notwithstanding anything to the
contrary in this Section 3(d), in the event of a Sale Event pursuant to which
holders of the Stock of the Company will receive upon consummation thereof a
cash payment for each share surrendered in the Sale Event, the Company shall
have the right, but not the obligation, to make or provide for a cash payment to
the grantees holding vested and exercisable Options and Stock Appreciation
Rights, in exchange for the cancellation thereof, in an amount equal to the
difference between (A) the value as determined by the Administrator of the
consideration payable per share of Stock pursuant to the Sale Event (the “Sale
Price”) times the number of shares of Stock subject to such outstanding Options
and Stock Appreciation Rights (to the extent then exercisable at prices not in
excess of the Sale Price) and (B) the aggregate exercise price of all such
outstanding Options and Stock Appreciation Rights. (e) Substitute Awards. The
Administrator may grant Awards under the Plan in substitution for stock and
stock based awards held by employees, directors or other key persons of another
corporation in connection with the merger or consolidation of the employing
corporation with the Company or a Subsidiary or the acquisition by the Company
or a Subsidiary of property or stock of the employing corporation. The
Administrator may direct that the substitute awards be granted on such terms and
conditions as the Administrator considers appropriate in the circumstances. Any
substitute Awards granted under the Plan shall not count against the share
limitation set forth in Section 3(a). 6



--------------------------------------------------------------------------------



 
[a2018stockincentiveplana007.jpg]
SECTION 4. ELIGIBILITY Grantees under the Plan will be such full- or part-time
officers and other employees, Non-Employee Directors and key persons (including
consultants and qualified individuals who have received offers of employment) of
the Company and its Subsidiaries as are selected from time to time by the
Administrator in its sole discretion. SECTION 5. STOCK OPTIONS (a) Grant of
Stock Options. Any Stock Option granted under the Plan shall be in such form as
the Administrator may from time to time approve. Stock Options granted under the
Plan may be either Incentive Stock Options or Non-Qualified Stock Options.
Incentive Stock Options may be granted only to employees of the Company or any
Subsidiary that is a “subsidiary corporation” within the meaning of Section
424(f) of the Code. To the extent that any Option does not qualify as an
Incentive Stock Option, it shall be deemed a Non-Qualified Stock Option. Stock
Options granted pursuant to this Section 5(a) shall be subject to the following
terms and conditions and shall contain such additional terms and conditions, not
inconsistent with the terms of the Plan, as the Administrator shall deem
desirable. Stock Options may be granted in lieu of cash compensation at the
optionee’s election, subject to such terms and conditions as the Administrator
may establish. No dividends or dividend equivalents shall be paid on Options.
(b) Exercise Price. The exercise price per share for the Stock covered by a
Stock Option granted pursuant to this Section 5(a) shall be determined by the
Administrator at the time of grant but shall not be less than 100 percent (100%)
of the Fair Market Value on the date of grant. (c) Option Term. The term of each
Stock Option shall be fixed by the Administrator, but no Stock Option shall be
exercisable more than seven (7) years after the date the Stock Option is
granted. (d) Exercisability; Rights of a Shareholder. Stock Options shall become
exercisable at such time or times, whether or not in installments, as shall be
determined by the Administrator at or after the grant date. The Administrator
may at any time accelerate the exercisability of all or any portion of any Stock
Option. An optionee shall have the rights of a shareholder only as to shares
acquired upon the exercise of a Stock Option and not as to unexercised Stock
Options. (e) Method of Exercise. Stock Options may be exercised in whole or in
part, by giving written notice of exercise to the Company, specifying the number
of shares to be purchased; provided, however, that no Stock Option may be
partially exercised with respect to fewer than 50 (fifty) shares. Payment of the
purchase price may be made by one or more of the following methods to the extent
provided in the Option Award agreement: (i) In cash, by certified or bank check
or other instrument acceptable to the Administrator; 7



--------------------------------------------------------------------------------



 
[a2018stockincentiveplana008.jpg]
(ii) Through the delivery (or attestation to the ownership) of shares of Stock
that have been purchased by the optionee on the open market or that are
beneficially owned by the optionee and are not then subject to restrictions
under any Company plan. Such surrendered shares shall be valued at Fair Market
Value on the exercise date; (iii) By the optionee delivering to the Company a
properly executed exercise notice together with irrevocable instructions to a
broker to promptly deliver to the Company cash or a check payable and acceptable
to the Company for the purchase price; or (iv) By the optionee delivering to the
Company a properly executed net exercise notice. Such shares withheld by the
Company in the net exercise shall be valued at Fair Market Value on the exercise
date. Payment instruments will be received subject to collection. The transfer
to the optionee on the records of the Company or of the transfer agent of the
shares of Stock to be purchased pursuant to the exercise of a Stock Option will
be contingent upon receipt from the optionee (or a purchaser acting in his stead
in accordance with the provisions of the Stock Option) by the Company of the
full purchase price for such shares and the fulfillment of any other
requirements contained in the Option Award agreement or applicable provisions of
laws (including the satisfaction of any withholding taxes that the Company is
obligated to withhold with respect to the optionee). In the event an optionee
chooses to pay the purchase price by previously-owned shares of Stock through
the attestation method, the number of shares of Stock transferred to the
optionee upon the exercise of the Stock Option shall be net of the number of
shares attested to. (f) Annual Limit on Incentive Stock Options. To the extent
required for “incentive stock option” treatment under Section 422 of the Code,
the aggregate Fair Market Value (determined as of the time of grant) of the
shares of Stock with respect to which Incentive Stock Options granted under this
Plan and any other plan of the Company or its parent and subsidiary corporations
become exercisable for the first time by an optionee during any calendar year
shall not exceed one hundred thousand dollars ($100,000). To the extent that any
Stock Option exceeds this limit, it shall constitute a Non-Qualified Stock
Option. SECTION 6. STOCK APPRECIATION RIGHTS (a) Nature of Stock Appreciation
Rights. A Stock Appreciation Right is an Award entitling the recipient to
receive shares of Stock having a value equal to the excess of the Fair Market
Value of the Stock on the date of exercise over the exercise price of the Stock
Appreciation Right, which price shall not be less than 100 percent of the Fair
Market Value of the Stock on the date of grant (or more than the option exercise
price per share, if the Stock Appreciation Right was granted in tandem with a
Stock Option) multiplied by the number of shares of Stock with respect to which
the Stock Appreciation Right shall have been exercised. No dividends or dividend
equivalents shall be paid on Stock Appreciation Rights. 8



--------------------------------------------------------------------------------



 
[a2018stockincentiveplana009.jpg]
(b) Grant and Exercise of Stock Appreciation Rights. Stock Appreciation Rights
may be granted by the Administrator in tandem with, or independently of, any
Stock Option granted pursuant to Section 5 of the Plan. In the case of a Stock
Appreciation Right granted in tandem with a Non-Qualified Stock Option, such
Stock Appreciation Right may be granted either at or after the time of the grant
of such Option. In the case of a Stock Appreciation Right granted in tandem with
an Incentive Stock Option, such Stock Appreciation Right may be granted only at
the time of the grant of the Option. A Stock Appreciation Right or applicable
portion thereof granted in tandem with a Stock Option shall terminate and no
longer be exercisable upon the termination or exercise of the related Option.
(c) Terms and Conditions of Stock Appreciation Rights. Stock Appreciation Rights
shall be subject to such terms and conditions as shall be determined from time
to time by the Administrator, subject to the following: (i) Stock Appreciation
Rights granted in tandem with Options shall be exercisable at such time or times
and to the extent that the related Stock Options shall be exercisable; provided,
however, that no Stock Appreciation Right may be partially exercised with
respect to fewer than fifty (50) shares. (ii) Upon exercise of a Stock
Appreciation Right granted in tandem with an Option, the applicable portion of
any related Option shall be surrendered. (iii) The term of a Stock Appreciation
Right may not exceed seven (7) years. SECTION 7. RESTRICTED STOCK AWARDS (a)
Nature of Restricted Stock Awards. A Restricted Stock Award is an Award
entitling the recipient to acquire, at such purchase price (which may be zero)
as determined by the Administrator, shares of Stock subject to such restrictions
and conditions as the Administrator may determine at the time of grant
(“Restricted Stock”). Conditions may be based on continuing employment (or other
service relationship) and/or achievement of pre-established performance goals
and objectives. The grant of a Restricted Stock Award is contingent on the
grantee executing the Restricted Stock Award agreement. The terms and conditions
of each such agreement shall be determined by the Administrator, and such terms
and conditions may differ among individual Awards and grantees. (b) Rights as a
Shareholder. Upon execution of a written instrument setting forth the Restricted
Stock Award and payment of any applicable purchase price, a grantee shall have
the rights of a shareholder with respect to the voting of the Restricted Stock,
subject to such conditions contained in the written instrument evidencing the
Restricted Stock Award. Unless the Administrator shall otherwise determine, (i)
uncertificated Restricted Stock shall be accompanied by a notation on the
records of the Company or the transfer agent to the effect that they are subject
to forfeiture until such Restricted Stock are vested as provided in Section 7(d)
below, and (ii) certificated Restricted Stock shall remain in the possession of
the Company until such Restricted 9



--------------------------------------------------------------------------------



 
[a2018stockincentiveplana010.jpg]
Stock is vested as provided in Section 7(d) below, and the grantee shall be
required, as a condition of the grant, to deliver to the Company such
instruments of transfer as the Administrator may prescribe. Cash dividends and
stock dividends, if any, with respect to the Restricted Stock shall be withheld
by the Company for the grantee’s account, and shall be subject to forfeiture to
the same degree as the shares of Restricted Stock to which such dividends
relate. Except as otherwise determined by the Committee, no interest will accrue
or be paid on the amount of any cash dividends withheld. (c) Restrictions.
Restricted Stock may not be sold, assigned, transferred, pledged or otherwise
encumbered or disposed of except as specifically provided herein or in the
Restricted Stock Award agreement. Except as may otherwise be provided by the
Administrator either in the Award agreement or, subject to Section 15 below, in
writing after the Award agreement is issued, if any, if a grantee’s employment
(or other service relationship) with the Company and its Subsidiaries terminates
for any reason, any Restricted Stock that has not vested at the time of
termination shall automatically and without any requirement of notice to such
grantee from or other action by or on behalf of, the Company be deemed to have
been reacquired by the Company at its original purchase price from such grantee
or such grantee’s legal representative simultaneously with such termination of
employment (or other service relationship), and thereafter shall cease to
represent any ownership of the Company by the grantee or rights of the grantee
as a shareholder. Following such deemed reacquisition of unvested Restricted
Stock that are represented by physical certificates, a grantee shall surrender
such certificates to the Company upon request without consideration. (d) Vesting
of Restricted Stock. The Administrator at the time of grant shall specify the
date or dates and/or the attainment of pre-established performance goals,
objectives and other conditions on which the non-transferability of the
Restricted Stock and the Company’s right of repurchase or risk of forfeiture
shall lapse. In the event that any such Restricted Stock granted to employees
shall have a performance-based goal, the restriction period with respect to such
shares shall not be less than one (1) year, and in the event that any such
Restricted Stock granted to employees shall have a time-based restriction, the
total restriction period with respect to such shares shall not be less than
three years; provided, however, that Restricted Stock granted to employees with
a time-based restriction may become vested incrementally over such three-year
period. No portion of any Restricted Stock granted to employees may vest prior
to the first anniversary of the grant date. Subsequent to such date or dates
and/or the attainment of such pre-established performance goals, objectives and
other conditions, the shares on which all restrictions have lapsed shall no
longer be Restricted Stock and shall be deemed “vested.” Except as may otherwise
be provided by the Administrator either in the Award agreement or, subject to
Section 15 below, in writing after the Award agreement is issued, a grantee’s
rights in any shares of Restricted Stock that have not vested shall
automatically terminate upon the grantee’s termination of employment (or other
service relationship) with the Company and its Subsidiaries and such shares
shall be subject to the provisions of Section 7(c) above. Notwithstanding the
foregoing, the Administrator may accelerate the vesting of Restricted Stock
granted to an employee in the case of retirement, death or disability. SECTION
8. DEFERRED STOCK AWARDS 10



--------------------------------------------------------------------------------



 
[a2018stockincentiveplana011.jpg]
(a) Nature of Deferred Stock Awards. A Deferred Stock Award is an Award of
phantom stock units to a grantee, subject to restrictions and conditions as the
Administrator may determine at the time of grant. Conditions may be based on
continuing employment (or other service relationship) and/or achievement of
pre-established performance goals and objectives. The grant of a Deferred Stock
Award is contingent on the grantee executing the Deferred Stock Award agreement.
The terms and conditions of each such agreement shall be determined by the
Administrator, and such terms and conditions may differ among individual Awards
and grantees. In the event that any such Deferred Stock Award granted to
employees shall have a performance-based goal, the restriction period with
respect to such award shall not be less than one (1) year, and in the event any
such Deferred Stock Award shall have a time-based restriction, the total
restriction period with respect to such award shall not be less than three (3)
years; provided, however, that any Deferred Stock Award with a time-based
restriction may become vested incrementally over such three (3) year period. No
portion of any Deferred Stock Award granted to employees may vest prior to the
first anniversary of the grant date. At the end of the deferral period, the
Deferred Stock Award, to the extent vested, shall be paid to the grantee in the
form of shares of Stock. Notwithstanding the foregoing, the Administrator may
accelerate the vesting of a Deferred Stock Award granted to an employee in the
case of retirement, death or disability. (b) Election to Receive Deferred Stock
Awards in Lieu of Compensation. The Administrator may, in its sole discretion,
permit a grantee to elect to receive a portion of future cash compensation
otherwise due to such grantee in the form of a Deferred Stock Award. Any such
election shall be made in writing and shall be delivered to the Company no later
than the date specified by the Administrator and in accordance with Section 409A
and such other rules and procedures established by the Administrator. The
Administrator shall have the sole right to determine whether and under what
circumstances to permit such elections and to impose such limitations and other
terms and conditions thereon as the Administrator deems appropriate. Any
deferred compensation shall be converted to a fixed number of phantom stock
units based on the Fair Market Value of Stock on the date the compensation would
otherwise have been paid but for the deferral. (c) Rights as a Shareholder.
During the deferral period, a grantee shall have no rights as a shareholder;
provided, however, that the grantee may be credited with dividend equivalent
rights with respect to the phantom stock units underlying his Deferred Stock
Award, subject to such terms and conditions as the Administrator may determine,
but shall not be entitled to dividends, if any, or dividend equivalents prior to
settlement. (d) Termination. Except as may otherwise be provided by the
Administrator either in the Award agreement or, subject to Section 15 below, in
writing after the Award agreement is issued, a grantee’s right in all Deferred
Stock Awards that have not vested shall automatically terminate upon the
grantee’s termination of employment (or cessation of service relationship) with
the Company and its Subsidiaries for any reason. SECTION 9. PERFORMANCE-BASED
AWARDS 11



--------------------------------------------------------------------------------



 
[a2018stockincentiveplana012.jpg]
(a) Performance Criteria. The performance criteria used in performance goals
governing Performance-based Awards may include any or all of the following
criteria at the Company, Subsidiary, business unit or business segment level as
appropriate: (i) the Company’s return on equity, assets, capital or investment:
(ii) pre-tax or after-tax profit levels or EBITDA or adjusted EBITDA; (iii)
bookings or revenue growth; (iv) bookings or revenues; (v) operating income as a
percentage of sales; (vi) total shareholder return; (vii) changes in the market
price of the Stock; (viii) sales or market share; (ix) earnings per share; (x)
improvements in operating margins; (xi) operating cash flow or free cash flow;
(xii) working capital improvements; (xiii) design wins or entering into
contracts with key customers; and (xiv) any combination of such performance
metrics, comparisons of such performance metrics to corresponding metrics used
by other companies or comparison of such performance metrics to industry data.
(b) Grant of Performance-based Awards. With respect to each Performance-based
Award, the Committee shall select, within the first ninety (90) days of a
Performance Cycle the performance criteria for such grant, and the achievement
targets with respect to each performance criterion (including a threshold level
of performance below which no amount will become payable with respect to such
Award). Each Performance-based Award will specify the amount payable, or the
formula for determining the amount payable, upon achievement of the various
applicable performance targets. The performance criteria established by the
Committee may be (but need not be) different for each Performance Cycle and
different goals may be applicable to Performance-based Awards to different
grantees. (c) Payment of Performance-based Awards. Following the completion of a
Performance Cycle, the Committee shall meet to review and certify in writing
whether, and to what extent, the performance criteria for the Performance Cycle
have been achieved and, if so, to also calculate and certify in writing the
amount of the Performance-based Awards earned for the Performance Cycle. The
Committee shall then determine the actual size of each grantee’s
Performance-based Award. SECTION 10. TRANSFERABILITY OF AWARDS (a)
Transferability. Except as provided in Section 10(b) below, during a grantee’s
lifetime, his or her Awards shall be exercisable only by the grantee, or by the
grantee’s legal representative or guardian in the event of the grantee’s
incapacity. No Awards shall be sold, assigned, transferred or otherwise
encumbered or disposed of by a grantee other than by will or by the laws of
descent and distribution or pursuant to a domestic relations order. No Awards
shall be subject, in whole or in part, to attachment, execution, or levy of any
kind, and any purported transfer in violation hereof shall be null and void. (b)
Committee Action. Notwithstanding Section 10(a), the Administrator, in its
discretion, may provide either in the Award agreement regarding a given Award or
by subsequent written approval that the grantee (who is an employee or director)
may transfer his or her Awards (other than any Incentive Stock Options) to his
or her immediate family members, to trusts for the benefit of such family
members, or to partnerships in which such family members are the only partners,
provided that the transferee agrees in writing with the Company to be bound by
all of the terms and conditions of this Plan and the applicable Award. 12



--------------------------------------------------------------------------------



 
[a2018stockincentiveplana013.jpg]
(c) Family Member. For purposes of Section 10(b), “family member” shall mean a
grantee’s child, stepchild, grandchild, parent, stepparent, grandparent, spouse,
former spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law, including adoptive
relationships, any person sharing the grantee’s household (other than a tenant
of the grantee), a trust in which these persons (or the grantee) have more than
fifty percent (50%) of the beneficial interest, a foundation in which these
persons (or the grantee) control the management of assets, and any other entity
in which these persons (or the grantee) own more than fifty percent (50%) of the
voting interests. (d) Designation of Beneficiary. Each grantee to whom an Award
has been made under the Plan may designate a beneficiary or beneficiaries to
exercise any Award or receive any payment under any Award payable on or after
the grantee’s death. Any such designation shall be on a form provided for that
purpose by the Administrator and shall not be effective until received by the
Administrator. If no beneficiary has been designated by a deceased grantee, or
if the designated beneficiaries have predeceased the grantee, the beneficiary
shall be the grantee’s estate. SECTION 11. TAX WITHHOLDING (a) Payment by
Grantee. Each grantee shall, no later than the date as of which the value of an
Award or of any Stock or other amounts received thereunder first becomes
includable in the gross income of the grantee for Federal income tax purposes,
pay to the Company, or make arrangements satisfactory to the Administrator
regarding payment of, any federal, state, or local taxes of any kind required or
permitted by law to be withheld by the Company with respect to such income. The
Company and its Subsidiaries shall, to the extent permitted by law, have the
right to deduct any such taxes from any payment of any kind otherwise due to the
grantee. The Company’s obligation to deliver evidence of book entry (or stock
certificates) to any grantee is subject to and conditioned on tax withholding
obligations being satisfied by the grantee. (b) Payment in Stock. Subject to
approval by the Administrator, depending on the withholding method, a grantee
may elect to have such grantee’s tax withholding obligation satisfied at the
minimum or other applicable withholding rate in the grantee’s applicable
jurisdiction, including maximum applicable rates that may be utilized without
creating adverse accounting treatment under Financial Accounting Standards Board
Accounting Standards Codification Topic 718 (or any successor pronouncement
thereto) and permitted under applicable withholding rules promulgated by the
Internal Revenue Service or another applicable governmental entity, in whole or
in part, by (i) authorizing the Company to withhold from shares of Stock to be
issued pursuant to any Award a number of shares with an aggregate Fair Market
Value (as of the date the withholding is effected) that would satisfy such
withholding amount, or (ii) transferring to the Company shares of Stock owned by
the grantee with an aggregate Fair Market Value (as of the date the withholding
is effected) that would satisfy such withholding amount. SECTION 12. CHANGE OF
CONTROL (a) Occurrence of Change of Control. If within six months following the
consummation of a Change of Control of the Company, as defined in Section
12(b)(i), the employment of a 13



--------------------------------------------------------------------------------



 
[a2018stockincentiveplana014.jpg]
grantee with a minimum of six months of service with the Company or any of its
Subsidiaries as of the effective date of such Change of Control (the “Effective
Date”) is involuntarily terminated, then (i) if such Change in Control does not
constitute a Sale Event, 50% of the unvested Awards of such grantee will
automatically be fully vested, (ii) if such Change in Control constitutes a Sale
Event and provision is made for the assumption or continuation of Awards
hereunder, or the substitution of such Awards with new Awards of the successor
entity or parent thereof, 50% of the unvested assumed, continued or substituted
Awards will automatically be fully vested, and (iii) if such Change in Control
constitutes a Sale Event and provision is not made for the assumption,
continuation or substitution of Awards hereunder, such that all of the unvested
Awards of such grantee terminated upon consummation of the Sale Event without
any payment with respect thereto, the grantee will be entitled to receive a cash
payment equal to the difference between (x) the Sale Price multiplied by the
number of shares of Stock subject to 50% of such grantee’s unvested Awards as of
the consummation of the Sale Event and (y) the aggregate exercise price of such
unvested Awards. Notwithstanding the foregoing, in the event that the fair
market value (less any exercise price) of the Awards subject to automatic
vesting or any cash payment to which the grantee may become entitled in
accordance with the preceding sentence exceeds $25,000 as of the date of
termination of employment, then such vesting or payment shall be conditioned
upon the grantee executing and failing to revoke during any applicable
revocation period a general release of all claims against the Company and its
Subsidiaries and affiliates in a form acceptable to the Company or its successor
within 60 days of such termination. For purposes hereof, a grantee’s employment
with the Company or any Subsidiary is considered “involuntarily terminated” if
the Company or any Subsidiary terminates such grantee’s employment with the
Company or such Subsidiary without Cause, as defined in Section 12(b)(ii), or
such grantee resigns his or her employment with the Company or such Subsidiary
for Good Reason, as defined in Section 12(b)(iii). Notwithstanding the
foregoing, in the event the Change of Control of the Company is not approved by
the Board of Directors, all of the outstanding Awards will automatically become
fully vested upon the consummation of the Change of Control of the Company.
Further, all of the outstanding Awards held by Non-Employee Directors will
automatically become fully vested upon the consummation of a Change of Control
of the Company. (b) Definitions. For purposes of the Plan: (i) A “ Change of
Control of the Company ” shall be deemed to have occurred upon the occurrence of
any of the following events: (A) Any “Person,” as such term is used in Sections
13(d) and 14(d) of the Exchange Act (other than the Company, any of its
subsidiaries, or any trustee, fiduciary or other person or entity holding
securities under any employee benefit plan or trust of the Company or any of its
subsidiaries), together with all “affiliates” and “associates” (as such terms
are defined in Rule 12b-2 under the Exchange Act) of such person, shall become
the “beneficial owner” (as such term is defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing fifty
percent (50%) or more of the combined voting power of the Company’s then
outstanding securities having the right to vote in an election of the Company’s
Board of Directors (“Voting Securities”) (in such case other than as a result of
an acquisition of securities directly from the Company or an acquisition of
securities involving a 14



--------------------------------------------------------------------------------



 
[a2018stockincentiveplana015.jpg]
Corporate Transaction of the type described in the exclusion set forth in clause
(C) below); or (B) Persons who, as of the date hereof, constitute the Company’s
Board of Directors (the “Incumbent Directors”) cease for any reason, including,
without limitation, as a result of a tender offer, proxy contest, merger or
similar transaction, to constitute at least a majority of the Board, provided
that any person becoming a director of the Company subsequent to the date hereof
shall be considered an Incumbent Director if such person’s election was approved
by or such person was nominated for election by either (x) a vote of at least a
majority of the Incumbent Directors or (y) a vote of at least a majority of the
Incumbent Directors who are members of a nominating committee comprised, in the
majority, of Incumbent Directors; but provided further, that any such person
whose initial assumption of office is in connection with an actual or threatened
election contest relating to the election of members of the Board of Directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board, including by reason of agreement
intended to avoid or settle any such actual or threatened contest or
solicitation, shall not be considered an Incumbent Director; or (C) The
consummation of a consolidation, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Corporate Transaction”); excluding, however, a Corporate Transaction in which
the shareholders of the Company immediately prior to the Corporate Transaction,
would, immediately after the Corporate Transaction, beneficially own (as such
term is defined in Rule 13d-3 under the Exchange Act), directly or indirectly,
shares representing in the aggregate more than fifty percent (50%) of the voting
shares of the corporation issuing cash or securities in the Corporate
Transaction (or of its ultimate parent corporation, if any). Notwithstanding the
foregoing, a “ Change of Control of the Company ” shall not be deemed to have
occurred for purposes of the foregoing clause (A) solely as the result of an
acquisition of securities by the Company that, by reducing the number of shares
of Voting Securities outstanding, increases the proportionate number of shares
of Voting Securities beneficially owned by any person to fifty percent (50%) or
more of the combined voting power of all then outstanding Voting Securities;
provided, however, that if any person referred to in this sentence shall
thereafter become the beneficial owner of any additional shares of Voting
Securities (other than pursuant to a stock split, stock dividend, or similar
transaction or as a result of an acquisition of securities directly from the
Company) and immediately thereafter beneficially owns fifty percent (50%) or
more of the combined voting power of all then outstanding Voting Securities,
then a 15



--------------------------------------------------------------------------------



 
[a2018stockincentiveplana016.jpg]
“Change of Control of the Company” shall be deemed to have occurred for purposes
of the foregoing clause (A). (ii) “Cause” shall mean (A) conduct by the grantee
constituting a material act of willful misconduct in connection with the
performance of his or her duties, including, without limitation,
misappropriation of funds or property of the Company or any of its Subsidiaries
other than the occasional, customary and de minimis use of the Company or its
Subsidiaries’ property for personal purposes; (B) the commission by the grantee
of any felony or a misdemeanor involving moral turpitude, deceit, dishonesty or
fraud, or any conduct by the grantee that would reasonably be expected to result
in material injury to the Company or any of its Subsidiaries; (C) the grantee’s
willful and continued failure to perform his or her duties with the Company and
its Subsidiaries (other than any failure resulting from incapacity due to
physical or mental illness), which continues thirty (30) days after a written
demand of performance is delivered to the grantee by any Senior Vice President
or Vice President of the Company, which identifies the manner in which such
person believes that the grantee has not performed his or her duties; (D) a
violation by the grantee of the employment policies of the Company and its
Subsidiaries which has continued following written notice of such violation from
any Senior Vice President or Vice President of the Company; or (E) the grantee’s
willful failure to cooperate with a bona fide internal investigation or an
investigation by regulatory or law enforcement authorities, after being
instructed by the Company or any of its Subsidiaries to cooperate, or the
willful destruction or failure to preserve documents or other materials known to
be relevant to such investigation or the willful inducement of others to fail to
cooperate or to produce documents or other materials. (iii) “Good Reason ” shall
mean (A) a reduction in the grantee’s annual cash base salary as in effect on
the Effective Date, except for across-the-board reductions similarly affecting
all or substantially all Company employees; or (B) a relocation whereby the
Company or any Subsidiary requires the grantee to be principally based at any
office or location that is more than fifty (50) miles from the grantee’s office
on the Effective Date; provided that the reasons set forth above will not
constitute “Good Reason” unless, within thirty (30) days after the first
occurrence of such Good Reason event, the grantee shall have given written
notice to the Company specifically identifying the event that the grantee
believes constitutes Good Reason and the Company, or, if applicable, its
Subsidiary, has not remedied such event within a reasonable cure period of not
less than thirty (30) days after the Company’s receipt of such notice. SECTION
13. Additional Conditions Applicable to Nonqualified Deferred Compensation Under
Section 409A. In the event any Stock Option or Stock Appreciation Right under
the Plan is granted with an exercise price of less than one hundred percent
(100%) of the Fair Market Value on the date of grant (regardless of whether or
not such exercise price is intentionally or unintentionally priced at less than
Fair Market Value), or such grant is materially modified and deemed a new grant
at a time when the Fair Market Value exceeds the exercise price, or any other
Award is otherwise determined to constitute “nonqualified deferred compensation”
within the meaning of Section 16



--------------------------------------------------------------------------------



 
[a2018stockincentiveplana017.jpg]
409A of the Code (a “409A Award”), the following additional conditions shall
apply and shall supersede any contrary provisions of this Plan or the terms of
any agreement relating to such 409A Award. (a) Exercise and Distribution. Except
as provided in Section 13(b) hereof, no 409A Award shall be exercisable or
distributable earlier than upon one of the following: (i) Specified Time. A
specified time or a fixed schedule set forth in the written instrument
evidencing the 409A Award. (ii) Separation from Service. Separation from service
(within the meaning of Section 409A) by the 409A Award grantee; provided,
however, that if the 409A Award grantee is a “key employee” (as defined in
Section 416(i) of the Code without regard to paragraph (5) thereof) and any of
the Company’s Stock is publicly traded on an established securities market or
otherwise, exercise or distribution under this Section 13(a)(ii) may not be made
before the date that is six months after the date of separation from service.
(iii) Death. The date of death of the 409A Award grantee. (iv) Disability. The
date the 409A Award grantee becomes disabled (within the meaning of Section
13(c)(ii) hereof). (v) Unforeseeable Emergency. The occurrence of an
unforeseeable emergency (within the meaning of Section 13(c)(iii) hereof), but
only if the net value (after payment of the exercise price) of the number of
shares of Stock that become issuable does not exceed the amounts necessary to
satisfy such emergency plus amounts necessary to pay taxes reasonably
anticipated as a result of the exercise, after taking into account the extent to
which the emergency is or may be relieved through reimbursement or compensation
by insurance or otherwise or by liquidation of the grantee’s other assets (to
the extent such liquidation would not itself cause severe financial hardship).
(vi) Change of Control Event. The occurrence of a Change of Control Event
(within the meaning of Section 13(c)(i) hereof), including the Company’s
discretionary exercise of the right to accelerate vesting of such grant upon a
Change of Control Event or to terminate the Plan or any 409A Award granted
hereunder within twelve (12) months of the Change of Control Event. (b) No
Acceleration. A 409A Award may not be accelerated or exercised prior to the time
specified in Section 13(a) hereof, except in the case of one (1) of the
following events: (i) Domestic Relations Order. The 409A Award may permit the
acceleration of the exercise or distribution time or schedule to an individual
other than the 17



--------------------------------------------------------------------------------



 
[a2018stockincentiveplana018.jpg]
grantee as may be necessary to comply with the terms of a domestic relations
order (as defined in Section 414(p)(1)(B) of the Code). (ii) Conflicts of
Interest. The 409A Award may permit the acceleration of the exercise or
distribution time or schedule as may be necessary to comply with the terms of a
certificate of divestiture (as defined in Section 1043(b)(2) of the Code). (iii)
Change of Control Event. The Administrator may exercise the discretionary right
to accelerate the vesting of such 409A Award upon a Change of Control Event or
to terminate the Plan or any 409A Award granted thereunder within twelve (12)
months of the Change of Control Event and cancel the 409A Award for
compensation. (c) Definitions. Solely for purposes of this Section 13 and not
for other purposes of the Plan, the following terms shall be defined as set
forth below: (i) “Change of Control Event” means the occurrence of a change in
the ownership of the Company, a change in effective control of the Company, or a
change in the ownership of a substantial portion of the assets of the Company
(as defined in regulations promulgated under Section 409A). (ii) “Disabled”
means a grantee who (i) is unable to engage in any substantial gainful activity
by reason of any medically determinable physical or mental impairment that can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 (twelve) months, or (ii) is, by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than twelve (12) (twelve) months, receiving income replacement benefits for a
period of not less than three (3) months under an accident and health plan
covering employees of the Company or its Subsidiaries. (iii) “Unforeseeable
Emergency” means a severe financial hardship to the grantee resulting from an
illness or accident of the grantee, the grantee’s spouse, or a dependent (as
defined in Section 152(a) of the Code) of the grantee, loss of the grantee’s
property due to casualty, or similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the grantee.
SECTION 14. TRANSFER, LEAVE OF ABSENCE, ETC. For purposes of the Plan, the
following events shall not be deemed a termination of employment: (a) A transfer
to the employment of the Company from a Subsidiary or from the Company to a
Subsidiary, or from one Subsidiary to another; or 18



--------------------------------------------------------------------------------



 
[a2018stockincentiveplana019.jpg]
(b) An approved leave of absence for military service or sickness, or for any
other purpose approved by the Company, if the employee’s right to re-employment
is guaranteed either by a statute or by contract or under the policy pursuant to
which the leave of absence was granted or if the Administrator otherwise so
provides in writing. SECTION 15. AMENDMENTS AND TERMINATION (a) Amendments in
General. The Board may, at any time, amend or discontinue the Plan and the
Administrator may, at any time, amend or cancel any outstanding Award for the
purpose of satisfying changes in law or for any other lawful purpose, but no
such action shall adversely affect rights under any outstanding Award without
the holder’s consent. Except as provided in Section 3(c) or 3(d), in no event
may the Administrator exercise its discretion to reduce the exercise price of
outstanding Stock Options or Stock Appreciation Rights, effect repricing through
cancellation and re-grants, or repurchase out-of-the-money Stock Options or
Stock Appreciation Rights for cash, unless the Administrator proposes for
shareholder vote, and shareholders approve, such reduction, cancellation and
re-grant, repricing, or repurchase. Any material Plan amendments (other than
amendments that curtail the scope of the Plan), including any Plan amendments
that (i) increase the number of shares reserved for issuance under the Plan,
(ii) expand the type of Awards available under, materially expand the
eligibility to participate in, or materially extend the term of, the Plan, or
(iii) materially change the method of determining Fair Market Value, shall be
subject to approval by the Company shareholders entitled to vote at a meeting of
shareholders. In addition, to the extent determined by the Administrator to be
required by the Code to ensure that Incentive Stock Options granted under the
Plan are qualified under Section 422 of the Code or to ensure that compensation
earned under Awards qualifies as performance-based compensation under Section
162(m) of the Code, Plan amendments shall be subject to approval by the Company
shareholders entitled to vote at a meeting of shareholders. Nothing in this
Section 15 shall limit the Administrator’s authority to take any action
permitted pursuant to Section 3(c) or 3(d). (b) No Repricing of Awards Without
Stockholder Approval. Notwithstanding any other provision of the Plan, the
repricing of Awards shall not be permitted without stockholder approval. For
this purpose, a “repricing” means any of the following (or any other action that
has the same effect as any of the following): (1) changing the terms of an Award
to lower its exercise or base price (other than on account of capital
adjustments resulting from share splits, etc., as described herein, (2) any
other action that is treated as a repricing under GAAP, and (3) repurchasing for
cash or canceling an Award in exchange for another Award at a time when its
exercise or base price is greater than the Fair Market Value of the underlying
share of Stock, unless the cancellation and exchange occurs in connection with
an event set forth in Section 3 hereof. With respect to the portion of any Award
that has not been exercised and any payments in cash, Stock or other
consideration not received by a grantee, a grantee shall have no rights greater
19



--------------------------------------------------------------------------------



 
[a2018stockincentiveplana020.jpg]
than those of a general creditor of the Company unless the Administrator shall
otherwise expressly determine in connection with any Award or Awards. In its
sole discretion, the Administrator may authorize the creation of trusts or other
arrangements to meet the Company’s obligations to deliver Stock or make payments
with respect to Awards hereunder, provided that the existence of such trusts or
other arrangements is consistent with the foregoing sentence. SECTION 16.
GENERAL PROVISIONS (a) No Distribution; Compliance with Legal Requirements. The
Administrator may require each person acquiring Stock pursuant to an Award to
represent to and agree with the Company in writing that such person is acquiring
the shares without a view to distribution thereof. No shares of Stock shall be
issued pursuant to an Award until all applicable securities law and other legal
and stock exchange or similar requirements have been satisfied. The
Administrator may require the placing of such stop-orders and restrictive
legends on certificates for Stock and Awards as it deems appropriate. (b)
Delivery of Stock Certificates. Stock certificates to grantees under this Plan
shall be deemed delivered for all purposes when the Company or a stock transfer
agent of the Company shall have mailed such certificates in the United States
mail, addressed to the grantee, at the grantee’s last known address on file with
the Company. Uncertificated Stock shall be deemed delivered for all purposes
when the Company or a Stock transfer agent of the Company shall have given to
the grantee by electronic mail (with proof of receipt) or by United States mail,
addressed to the grantee, at the grantee’s last known address on file with the
Company, notice of issuance and recorded the issuance in its records (which may
include electronic “book entry” records). Stock Certificates or uncertified
Stock for any Restricted Stock Award shall be delivered to the Secretary of the
Company to be held in escrow until the Award becomes vested. (c) Other
Compensation Arrangements; No Employment Rights. Nothing contained in this Plan
shall prevent the Board from adopting other or additional compensation
arrangements, including trusts, and such arrangements may be either generally
applicable or applicable only in specific cases. The adoption of this Plan and
the grant of Awards do not confer upon any employee any right to continued
employment with the Company or any Subsidiary. (d) Trading Policy Restrictions.
Option exercises and other Awards under the Plan shall be subject to such
Company’s applicable insider trading policy and procedures, as in effect from
time to time. (e) Grantees Outside of the United States. The Committee may
modify the terms of any Award under the Plan made to or held by a grantee who is
then a resident, or is primarily employed or providing services, outside of the
United States in any manner deemed by the Committee to be necessary or
appropriate in order that such Award shall conform to laws, regulations, and
customs of the country in which the grantee is then a resident or primarily
employed or providing services, or so that the value and other benefits of the
Award to the grantee, as affected by non–U.S. tax laws and other restrictions
applicable as a result of the grantee’s residence, employment, or providing
services abroad, shall be comparable to the value of such Award to a grantee who
is a resident, or is primarily employed or providing services, in the United
States. An Award may be modified under 20



--------------------------------------------------------------------------------



 
[a2018stockincentiveplana021.jpg]
this Section 17(e) in a manner that is inconsistent with the express terms of
the Plan, so long as such modifications will not contravene any applicable law
or regulation or result in actual liability under Section 16(b) of the Exchange
Act for the grantee whose Award is modified. Additionally, the Committee may
adopt such procedures and sub-plans as are necessary or appropriate to permit
participation in the Plan by Eligible Persons who are non–U.S. nationals or are
primarily employed or providing services outside the United States. (f) Data
Privacy. As a condition of receipt of any Award, each grantee explicitly and
unambiguously consents to the collection, use, and transfer, in electronic or
other form, of personal data as described in this Section 17(f) by and among, as
applicable, the Company and its Affiliates for the exclusive purpose of
implementing, administering, and managing the Plan and Awards and the grantee’s
participation in the Plan. In furtherance of such implementation,
administration, and management, the Company and its Affiliates may hold certain
personal information about a grantee, including, but not limited to, the
grantee’s name, home address, telephone number, date of birth, social security
or insurance number or other identification number, salary, nationality, job
title(s), information regarding any securities of the Company or any of its
Affiliates, and details of all Awards (the “Data”). In addition to transferring
the Data amongst themselves as necessary for the purpose of implementation,
administration, and management of the Plan and Awards and the grantee’s
participation in the Plan, the Company and its Affiliates may each transfer the
Data to any third parties assisting the Company in the implementation,
administration, and management of the Plan and Awards and the grantee’s
participation in the Plan. Recipients of the Data may be located in the
grantee’s country or elsewhere, and the grantee’s country and any given
recipient’s country may have different data privacy laws and protections. By
accepting an Award, each grantee authorizes such recipients to receive, possess,
use, retain, and transfer the Data, in electronic or other form, for the
purposes of assisting the Company in the implementation, administration, and
management of the Plan and Awards and the grantee’s participation in the Plan,
including any requisite transfer of such Data as may be required to a broker or
other third party with whom the Company or the grantee may elect to deposit any
shares of Stock. The Data related to a grantee will be held only as long as is
necessary to implement, administer, and manage the Plan and Awards and the
grantee’s participation in the Plan. A grantee may, at any time, view the Data
held by the Company with respect to such grantee, request additional information
about the storage and processing of the Data with respect to such grantee,
recommend any necessary corrections to the Data with respect to the grantee, or
refuse or withdraw the consents herein in writing, in any case without cost, by
contacting his or her local human resources representative. The Company may
cancel the grantee’s eligibility to participate in the Plan, and in the
Committee’s discretion, the grantee may forfeit any outstanding Awards if the
grantee refuses or withdraws the consents described herein. For more information
on the consequences of refusal to consent or withdrawal of consent, grantees may
contact their local human resources representative. SECTION 17. EFFECTIVE DATE
OF PLAN This Plan shall become effective upon approval by the holders of a
majority of the votes cast at a meeting of shareholders at which a quorum is
present. Subject to such approval by the shareholders and to the requirement
that no Stock may be issued hereunder prior to such approval, Stock Options and
other Awards may be granted hereunder on and after adoption of this Plan by 21



--------------------------------------------------------------------------------



 
[a2018stockincentiveplana022.jpg]
the Board. No grants of Stock Options and other Awards may be made hereunder
after July 23, 2028 and no grants of Incentive Stock Options may be made
hereunder after the tenth (10th) anniversary of the date the Plan is approved by
the Board. SECTION 18. GOVERNING LAW This Plan and all Awards and actions taken
thereunder shall be governed by, and construed in accordance with, the laws of
the Commonwealth of Massachusetts, applied without regard to conflict of law
principles. DATE INITIALLY APPROVED BY BOARD OF DIRECTORS: July 23, 2018 DATE
INITIALLY APPROVED BY SHAREHOLDERS: October 24, 2018 DATE RESTATEMENT APPROVED
BY BOARD OF DIRECTORS: January 22, 2019 22



--------------------------------------------------------------------------------



 